ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed April 15,1998, be, and the same is, affirmed as modified and the matter remanded to the compensation judge for further proceedings. The Workers’ Compensation Court of Appeals reversed the employee-relator’s award of rehabilitation assistance as premature where the employer-respondent had a history of attempting to accommodate relator’s disability and where, at the compensation hearing, the employee was still under medical management due to surgery. Where, as a general rule, a rehabilitation determination should be made when the nature and extent of permanent disability and its effect on the employee are known, Langa v. Fleischmann-Kurth Malting Co., 481 N.W.2d 35, 37 (Minn.1992), we agree that the award made here was premature. At the same time, it seems that sufficient time has now elapsed that the compensation judge could evaluate the employee’s functional capacities and the extent to which the employer has accomplished rehabilitation objectives on its own. Therefore, we remand the matter to the compensation judge for further proceedings, including submission and consideration of further evidence. Cf. Gackstetter v. Johnson/Midwest Coca Cola Bottling, 511 N.W.2d 439 (Minn.1994).
BY THE COURT:
/s/ Edward C. Stringer
Edward C. Stringer
Associate Justice